Citation Nr: 1635343	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a head injury to include headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a higher rate for nonservice-connected disability pension benefits from February 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from April 1970 to January 1972 with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) as well as a July 2013 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction currently resides at the Columbia RO.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and a head injury as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is receiving the maximum amount for nonservice-connected pension benefits payable to a single veteran with no dependents, based on zero income from 2012 minus medical expenses of $1,200.00.


CONCLUSION OF LAW

Entitlement to increased nonservice-connected pension benefits from February 1, 2012 is denied.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the instant case the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Analysis

Improved pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability or who is beyond 65 years of age.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances.  38 U.S.C.A. § 1521. 

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. 
§ 3.271. 

Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  The MAPR is set by Congress and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

The MAPR used in any given case is based on certain status determinations.  In this case, the Veteran has been paid the MAPR as a single veteran with no dependents. 

The Board notes that, although the MAPR rates are changed effective December 1 of each year, total income for calendar years governs payment of benefits.  38 C.F.R. § 3.260(f).  Similarly, fractions of a dollar are disregarded for the purposes of the calculations below regarding the annual rates.  38 C.F.R. § 3.260(g).  After determining the monthly or other periodic rate of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29.

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  The five percent threshold is calculated based on the Veteran and any dependents, but not considering aid and attendance. 

In January 2011, the Veteran's claim for nonservice-connected pension benefits was received.  In the above-referenced July 2013 rating decision, the RO awarded the Veteran entitlement to non-service-connected pension benefits for a single veteran with no dependents and informed the Veteran that he was to receive a monthly entitlement amount of $70.00 starting February 1, 2012.  The Veteran thereafter filed a notice of disagreement with the July 2013 rating decision and indicated that he should be entitled to a monthly amount greater than $70.00.  In an April 2014 statement of the case, the RO informed the Veteran that the MAPR for 2012 was $12,256.00 and that the Veteran had medical expenses of $1,200.00 which reduced his income for VA purposes to $11,412.00 which was a difference of $844.00.  That amount divided by 12 led to his pension rate of $70.00 per month.   

A review of the file shows that effective February 1, 2012, the Veteran was paid a MAPR of $12,256.00 minus medical expenses of $1,200.00 which caused a gross monthly payment of $70.00.  See VETSNET received in July 2013. 

During the period under consideration, the MAPR for a single veteran with no dependents was indeed $12,256.00.  Further, the Veteran's reported medical expenses of $1,200.00 have already been considered with regard to his monthly pension rate for 2012.  Pertinently, the Veteran has not identified any other medical expenses for that period or any other expenses requiring an adjustment of the monthly payment.  See, e.g., the February 2016 Board hearing transcript, pgs. 9-11. 
Nevertheless, the Veteran appears to seek to increase the amount of pension by invoking the provisions of 38 C.F.R. § 3.272(g) and claiming that his zero income should in effect be further reduced by calculating any unreimbursed expenses.  However, there is simply no statutory provision for increasing the amount of his pension as he contends. 

Accordingly, under the law the Veteran's claim for an increase in pension benefits from February 1, 2012 is not warranted as he is receiving the maximum amount for nonservice-connected pension benefits for this period payable to a single veteran with no dependents.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a higher rate for nonservice-connected disability pension benefits from February 1, 2012 is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Veteran contends that this disability is related to his service.  The Board notes that the current medical evidence of record documents diagnoses of hypertension. See, e.g., a VA treatment record dated October 2011. 

The Veteran's service treatment records during his period of active duty are absent complaints of or treatment specifically for hypertension.  However, a blood pressure reading of 130/90 was noted on the Veteran's December 1971 separation examination.  Also, reserve service examination records dated September 1978, November 1981, and September 1984 documented blood pressure readings of 162/82, 156/110, and 170/100 respectively.  The September 1984 service examination record specifically noted a finding of hypertension.  While the November 1981 reading was during a period of INACDUTRA, the record is unclear as to whether the September 1978 and September 1984 readings were during periods of ACDUTRA or INACDUTRA.  In this regard, the Board notes that service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA.  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2015).  In contrast, service connection may be granted for an injury or disease (like hypertension) incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015).

In light of the foregoing, the Board finds that remand of the Veteran's hypertension claim is warranted in order to verify all periods of ACDUTRA and INACDUTRA, in particular for the periods covering September 1978 and September 1984, and that outstanding service treatment records associated with the periods of ACDUTRA and INACDUTRA should be obtained.  Further, the Board finds that the Veteran should thereafter be provided a VA examination in order to determine whether his current hypertension is related to his active service or any period of ACDUTRA. See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With regard to the Veteran's claim of entitlement to service connection for a head injury to include headaches, the Veteran contends that this disability is related to his active service, in particular from hitting his head from falling down steps which caused a laceration on his head.  The Board notes that the Veteran's service treatment records document this injury in January 1971 and that the Veteran was treated for a scalp laceration.  

The Veteran was provided a VA examination for his residuals of head injury claim in November 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with tension headaches.  He thereafter reported that a review of the claims folder did not disclose any ongoing treatment for headaches while on active duty.  Further, while the Veteran did have a fall down some steps and experienced a scalp laceration while on active, the report of treatment stated that the scalp laceration was sutured and the Veteran returned to duty.  Moreover, there was no report of or treatment for headaches associated with that event, and no subsequent findings of traumatic brain injury or post concussion symptoms.  

Crucially, the VA examiner did not provide a conclusion as to whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's diagnosed tension headaches are related to his active service.  Although the examiner indicated that the current tension headaches are not related to the Veteran's active service, he did not provide any further rationale as to the etiology of the diagnosed headaches.  The Board notes that there is no other medical opinion that addresses the etiology of the Veteran's current headaches.  Therefore, the Board finds that an additional opinion should be obtained that addresses whether the Veteran's current headaches are related to his service.  See 38 C.F.R. § 3.159(c)(4), supra.

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection for hypertension and a head injury to include headaches.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's active service, ACDUTRA and/or INACDUTRA and obtain outstanding service treatment records covering such periods of service.  Of particular importance is the type of service the Veteran was on (active duty, ACDUTRA, or INACDUTRA) in September 1978 and September 1984.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to his active service, to include a blood pressure reading of 130/90 documented on his December 1971 separation examination (VBMS document labeled STR - Medical, receipt date 10/3/2015, page 80).

Additionally, if, and only if, the Veteran's periods of service in September 1978 and/or September 1984 are during a period of active duty or ACDUTRA, the examiner should also render an opinion as to whether whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to these periods, to include a blood pressure reading of 168/82 documented on his September 1978 service examination and a blood pressure reading of 170/100 and notation of hypertension documented on his September 1984 service examination (VBMS documents labeled STR - Medical, receipt date 10/3/2015, pgs. 72, 61). 

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Return the claims folder to a medical professional in the appropriate area of expertise for a clarifying medical opinion as to the etiology of the Veteran's residuals of head injury to include diagnosed tension headaches.    

Based on the review of the Veteran's claims folder, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed tension headaches are related to his active service, to include his treatment for a head injury from falling down stairs (VBMS document labeled STR - Medical, receipt date 10/3/2015, page 19). 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment for headaches in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's head injury causing a laceration, and his lay contentions of having headaches, must be considered and weighed in making the determination as to whether a nexus exists.

4. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


